Citation Nr: 0515769	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  96-46 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fractured nose.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1980, and from March 1983 to February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a compensable rating for his 
service-connected residuals of a fractured nose.  He 
responded by filing a timely Notice of Disagreement, and was 
sent a Statement of the Case by the RO.  He then filed a 
timely VA Form 9, perfecting his appeal of this issue.  

The veteran's claim was previously presented to the Board in 
July 1999, May 2001, and May 2004; on each occasion, it was 
remanded for additional development.  It has now been 
returned to the Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's residuals of a fractured nose do not result 
in obstruction of the nasal passages or marked interference 
with breathing.  


CONCLUSION OF LAW

The criteria for the award of a compensable rating for the 
veteran's service-connected residuals of a fractured nose 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6502 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the July 1996 Statement 
of the Case, the various Supplemental Statements of the Case, 
the Board's prior remands, and November 2001 and April 2002 
RO letters to the veteran notifying him of the VCAA, he has 
been advised of the laws and regulations governing the claims 
on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  The veteran has 
reported that he receives medical care at the VA medical 
center in Gainesville, FL, and these records were obtained.  
Private medical records have also been obtained, as has been 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  For these 
reasons, his appeal is ready to be considered on the merits.  

The Board notes that in January 2005, the RO attempted to 
obtain more recent medical findings regarding the veteran's 
claim; however, according to the clinical notations, the 
veteran refused medical examination.  "[T]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As a consequence of the veteran's failure 
without good cause to allow for the VA examination, his 
disability will be rated based on the remaining evidence on 
file.  See 38 C.F.R. § 3.655 (2004).  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in January 1995, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in November 
2004, in light of the additional development performed 
subsequent to January 1995.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks a compensable rating for his service-
connected residuals of a fractured nose.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

During the pendency of this appeal, the criteria for the 
evaluation of nasal disabilities was changed, effective 
October 7, 1996.  See 61 Fed. Reg. 46728 (Sep. 5, 1996).  
When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

The veteran's residuals of a fractured nose are currently 
rated as noncompensable under Diagnostic Code 6502, for 
deviation of the nasal septum.  Under the current version of 
this Code, a 10 percent evaluation is warranted for deviation 
of nasal septum due to trauma with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  38 C.F.R. § 4.97, Code 6502 (2004).  In every case 
where the requirements for a compensable rating are not met, 
a zero percent evaluation may be assigned, even if the 
diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. §  4.31 (2004).  

Prior to the aforementioned regulator changes, a 
noncompensable rating was assigned for traumatic deflection 
of the nasal septum with only slight symptoms.  A 10 percent 
rating was assigned for marked interference with breathing 
space.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1995).  

For the reasons to be discussed below, a compensable rating 
is not warranted under either the former or current rating 
criteria for the veteran's residuals of a fractured nose.  

In March 1995, the veteran was afforded a VA ear, nose, and 
throat (ENT) consultation regarding his nasal disability.  He 
reported a history of difficulty breathing following his most 
recent nasal surgery.  On physical examination his nasal 
septum was deviated to the right but was otherwise open.  No 
other abnormalities were observed, and a slight nasal 
obstruction was the final diagnosis.  

The veteran underwent VA medical examination in February 
1998.  He reported a history of a nasal fracture during 
military service following an altercation outside a night 
club.  Since that time, he has had several surgeries to 
address his nasal symptoms.  These symptoms including pain, 
headaches, occasional purulent rhinorrhea, and occasional 
bilateral nasal obstruction.  However, he denied any dyspnea.  
He took nasal steroids for his symptoms, and reported good 
results.  On physical examination his nose had a minor C-
shaped deformity of the lower third.  The nasal alae and 
vestibules were open, and his nasal septum was intact but 
somewhat convoluted.  However, it was not obstructed.  The 
overall assessment was of minor residual nasal deformity.  No 
clinical evidence was seen of any current nasal infection.  

In December 2001, the veteran was seen as an outpatient for 
nasal congestion, rhinorrhea, sneezing, and cough.  Objective 
examination revealed tenderness over the paraspinal sinuses 
and purulent drainage of the nasal passages.  Sinusitis was 
diagnosed.  As was noted above, the veteran refused 
examination in January 2005 in order to obtain more recent 
findings.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
a compensable rating under either the old or revised criteria 
for the evaluation of nasal disabilities.  The evidence does 
not reveal marked interference with breathing space, as would 
warrant a 10 percent rating under the old rating criteria.  
According to the March 1995 ENT consultation, his nasal 
passages were characterized as open, despite the deviation of 
his nasal septum.  Additionally, his nasal obstruction was 
described as slight.  On examination in February 1998, his 
nasal septum was again characterized as abnormal, but with no 
evidence of obstruction.  His disability was characterized as 
minor.  Overall, the evidence of record suggests against a 
finding of marked interference of breathing space, and a 
compensable rating must be denied under the old criteria.  

Likewise, the evidence does not support a compensable rating 
under the revised version of Diagnostic Code 6502.  As is 
discussed above, the veteran's nasal disability does not 
result in either 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side, as would 
warrant a compensable rating.  A compensable rating under the 
revised criteria for nasal disabilities is therefore denied.  
See 38 C.F.R. § 4.31 (2004).  The medical evidence does not 
otherwise suggest evaluation of the veteran's residuals of a 
fractured nose is warranted under other rating criteria for 
the evaluation of nasal disabilities.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's residuals of a fractured nose has 
themsevles required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

Overall, the preponderance of the evidence is against the 
award of a compensable rating under either the former or 
revised rating criteria for the evaluation of nasal 
disabilities.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).





ORDER

Entitlement to a compensable rating for residuals of a 
fractured nose is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


